Citation Nr: 0838649	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  03-29 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected degenerative joint disease of the lumbar spine, 
currently evaluated as 20 percent disabling from May 26, 
1998, and as 40 percent disabling from May 9, 2001.

2.  Entitlement to a higher initial rating for service-
connected hiatal hernia with reflux and grade 1 Barrett's 
esophagus, currently evaluated as 10 percent disabling from 
November 9, 1999, and as 30 percent disabling from August 4, 
2004.

3.  Entitlement to a higher initial rating for service-
connected hemorrhoids, currently evaluated as noncompensable 
from May 26, 1998, as 20 percent disabling from July 19, 2001 
to May 7, 2002, and as noncompensable from July 1, 2002.

4.  Entitlement to a higher initial rating for service-
connected residuals of right pneumothorax, currently 
evaluated as noncompensable from May 26, 1998, and as 10 
percent disabling from March 16, 2007.

5.  Entitlement to an initial compensable rating for service-
connected residuals of a right fifth metacarpal fracture of 
the dominant hand.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of January 2008.  This 
matter was originally on appeal from an April 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  


FINDING OF FACT

On October 23, 2008, prior to the promulgation of a decision 
in the appeal, VA received notification from the veteran that 
he wished to withdraw his appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim 
for a higher initial rating for service-connected 
degenerative joint disease of the lumbar spine are met.  38 
U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).

2.  The criteria for withdrawal of the appeal of the claim 
for a higher initial rating for service-connected hiatal 
hernia with reflux and grade 1 Barrett's esophagus are met.  
38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2007).

3.  The criteria for withdrawal of the appeal of the claim 
for a higher initial rating for service-connected hemorrhoids 
are met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

4.  The criteria for withdrawal of the appeal of the claim 
for a higher initial rating for service-connected residuals 
of right pneumothorax are met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

5.  The criteria for withdrawal of the appeal of the claim 
for a higher initial rating for service-connected residuals 
of a right fifth metacarpal fracture of the dominant hand are 
met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On October 23, 2008, the Board received a written statement 
from the veteran in which he expressed his intent to withdraw 
his appeal.  The veteran stated that he was satisfied with 
the grant of Individual Unemployability (IU) with basic 
eligibility to Dependents' Educational Assistance.  The 
record reflects that the RO granted these benefits in a 
rating decision dated in January 2008.  The veteran 
specifically stated he wished to withdraw all issues from 
appeal.  The veteran's statement also included the veteran's 
social security number and signature.  The Board finds that 
this document satisfies the criteria necessary to withdraw 
all five issues that are the subject of this appeal.  See 38 
C.F.R. § 20.204 (2007).




ORDER

1. The appeal of the claim for a higher initial rating for 
service-connected degenerative joint disease of the lumbar 
spine has been withdrawn and is therefore dismissed.

2.  The appeal of the claim for a higher initial rating for 
service-connected hiatal hernia with reflux and grade 1 
Barrett's esophagus has been withdrawn and is therefore 
dismissed.

3. The appeal of the claim for a higher initial rating for 
service-connected hemorrhoids has been withdrawn and is 
therefore dismissed.

4.  The appeal of the claim for a higher initial rating for 
service-connected residuals of right pneumothorax has been 
withdrawn and is therefore dismissed.

5.  The appeal of the claim for a higher initial rating for 
service-connected residuals of a right fifth metacarpal 
fracture of the dominant hand has been withdrawn and is 
therefore dismissed.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


